Kane, J. (dissenting).
The court should not have excluded evidence of the prior condition of the radiator and its surroundings. Plaintiff testified that he had cleaned the same window before the radiator cover was installed. His complaint and bill of particulars clearly set forth allegations of affirmative negligence in that these alterations deprived him of a safe route of access to the window. We are not, therefore, dealing with a question of notice of a defective condition or control of a particular area. Plaintiff further testified that he was unable to attach his safety belt to the outside anchor without mounting the radiator cover. Under these circumstances, it was crucial for him to establish his prior access route and, in particular, whether he had formerly been able to reach that anchor from the security of the inside office floor; yet it was proof of this very subject which was disallowed. To deprive plaintiff of the opportunity to present this evidence in a close and hotly contested case in which the court extensively participated by question and comment is, in my opinion, error sufficient to warrant reversal of the judgment and a new trial.
Greenblott, J. P., Main and Reynolds, JJ., concur with Larkin, J.; Kane, J., dissents and votes to reverse in an opinion.
Judgment and order affirmed, without costs.